Case 0:20-cv-60700-RAR Document 45 Entered on FLSD Docket 03/29/2021 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 20-CIV-60700-RAR

  ETHALBERT K. BROWN,

          Plaintiff,

  v.

  CITY OF FORT LAUDERDALE,

        Defendant.
  _________________________________________/

       ORDER AFFIRMING AND ADOPTING REPORT AND RECOMMENDATION AND
           GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

          THIS CAUSE comes before the Court upon United States Magistrate Judge Jared M.

  Strauss’s Report and Recommendation [ECF No. 44] (“Report”), entered on March 12, 2021.

  The Report recommends that the Court grant Defendant City of Fort Lauderdale’s Motion for

  Summary Judgment [ECF No. 37] (“Motion”).          See Report at 1. Specifically, Magistrate Judge

  Strauss recommends granting Defendant’s Motion because Plaintiff has failed to establish a prima

  facie case of discrimination under the Florida Civil Rights Act and Title VII of the Civil Rights

  Act of 1964. See id. at 7-11.

          The Report properly notified Plaintiff of his right to object to Magistrate Judge Strauss’s

  conclusions, as well as the consequences for failing to object. Id. at 12. The time for objections

  has passed, and Plaintiff did not file any objections to the Report.

          When a magistrate judge’s “disposition” has been properly objected to, district courts must

  review the disposition de novo.     FED. R. CIV. P. 72(b)(3). However, when no party has timely

  objected, “the court need only satisfy itself that there is no clear error on the face of the record in

  order to accept the recommendation.” FED. R. CIV. P. 72 advisory committee’s notes (citation
Case 0:20-cv-60700-RAR Document 45 Entered on FLSD Docket 03/29/2021 Page 2 of 2



  omitted).      Although Rule 72 itself is silent on the standard of review, the Supreme Court has

  acknowledged Congress’s intent was to only require a de novo review where objections have been

  properly filed, not when neither party objects.     See Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It

  does not appear that Congress intended to require district court review of a magistrate [judge]’s

  factual or legal conclusions, under a de novo or any other standard, when neither party objects to

  those findings.”).    In any event, the “[f]ailure to object to the magistrate [judge]’s factual findings

  after notice precludes a later attack on these findings.” Lewis v. Smith, 855 F.2d 736, 738 (11th

  Cir. 1988) (citing Nettles v. Wainwright, 677 F.2d 404, 410 (5th Cir. 1982)).

          Because Plaintiff has not filed an objection to the Report, the Court did not conduct a de

  novo review of Magistrate Judge Strauss’s findings.        Rather, the Court reviewed the Report for

  clear error.    Finding none, it is

          ORDERED AND ADJUDGED as follows:

                 1. The Report [ECF No. 44] is AFFIRMED AND ADOPTED.

                 2. Defendant’s Motion for Summary Judgment [ECF No. 37] is GRANTED.

                    Pursuant to Rule 58 of the Federal Rules of Civil Procedure, final judgment will be

                    entered by separate order.

                 3. The Clerk is directed to CLOSE this case and any pending motions are DENIED

                    AS MOOT.

          DONE AND ORDERED in Fort Lauderdale, Florida, this 29th day of March, 2021.



                                                             _________________________________
                                                             RODOLFO A. RUIZ II
                                                             UNITED STATES DISTRICT JUDGE
  cc:     Pro Se Plaintiff
          Counsel of record
          Magistrate Judge Jared M. Strauss



                                                 Page 2 of 2
